                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


JOEL CLEARY, M.D., individually                 Case No. CV-16-61 -GF-BMM
and on behalf of all others similarly
situated,                                     JUDGMENT IN A CIVIL CASE

                      Plaintiff,

  vs.

RETIREMENT PLAN FOR
EMPLOYEES OF NORTHERN
MONTANA HOSPITAL,
ADMINISTRATIVE COMMITTEE
OF THE RETIREMENT PLAN FOR
EMPLOYEES OF NORTHERN
MONTANA HOSPITAL, DAVID
HENRY, KIM LUCKE, BONNIE
O'NEILL, AND NORTHERN
MONTANA HOSPITAL,

                      Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED: Judgment is entered as outlined in
 the Court's Final Order and Judgment, Document 161.

        Dated this 7th day of November, 2018.
TYLER P. GILMAN, CLERK

By: /s/ Megan Stewart
Megan Stewart, Deputy Clerk
